                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 12, 2019
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   MAG. JUDGE NO. 2:19-MJ-4197-2
                                             §
ARIELLE JAMIE VELA                           §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)     There are no conditions or combination of conditions that would reasonably

secure the presence of the Defendant; and

        (2)     There are no conditions or combination of conditions that will reasonably

assure the safety of the community.

        The evidence against the Defendant meets the probable cause standard. The

findings and conclusions contained in the Pretrial Services Report are adopted. The

Defendant was on bond when she committed the instant offense, reflecting that she is

either unwilling or unable to comply with court-ordered conditions of release. She has an

unstable mental health history and a history of drug abuse. She is a poor bond candidate.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.       The Defendant shall be afforded a reasonable opportunity for private
1/2
consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

      ORDERED this 12th day of November, 2019.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE




2/2
